J-S68027-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONALD DUANE CINKAN, JR.                   :
                                               :
                       Appellant               :   No. 422 WDA 2018

               Appeal from the Order Entered February 26, 2018
    In the Court of Common Pleas of Westmoreland County Criminal Division
                      at No(s): CP-65-CR-0000803-2013


BEFORE:      SHOGAN, J., DUBOW, J., and STEVENS*, P.J.E.

JUDGMENT ORDER BY DUBOW, J.:                             FILED APRIL 29, 2019

       Appellant Ronald Duane Cinkan, Jr., appeals pro se from the Order

entered February 26, 2018, denying his pro se Motion to Modify Sentence and

for Specific Performance. He contends that the sentence imposed on

December 16, 2013, after he pled guilty contained a probationary term and a

no-contact Order that were not part of his plea agreement and he was,

therefore, not getting the benefit of the bargain from the agreement. Because

Appellant’s Brief has substantial defects that hamper this Court’s meaningful

review, we dismiss this appeal.1

       On December 16, 2013, the court held a hearing at which Appellant

entered a negotiated guilty plea to five charged offenses in connection with

the severe physical abuse of his newborn son. After the Commonwealth
____________________________________________


1 We note that on January 21, 2019, this Court granted Appellant’s request
to file a Reply Brief. That brief was filed on February 21, 2019.
____________________________________
* Former Justice specially assigned to the Superior Court.
J-S68027-18



recited the recommended sentences, Appellant’s attorney stated that he had

discussed the offer with Appellant prior to the hearing, and Appellant had

agreed to the terms and would plead guilty in exchange. The court colloquied

Appellant, and Appellant pled guilty. See N.T., 12/16/13, at 3-5.

       The court then sentenced Appellant to the negotiated concurrent terms

of 6 to 20 years’ incarceration on each of two counts of Aggravated Assault

with serious bodily injury, the 7-year term of probation for Endangering the

Welfare of Children, to be served consecutive to his term of imprisonment,

and the no-contact order. The court indicated that the Commonwealth

acknowledged that Appellant may seek to modify the no-contact condition

without violation of the plea agreement. Id. at 9. The court also noted that

“[t]he Commonwealth doesn’t necessarily agree there will be a modification.”

Id. The court imposed no further sentences on the two remaining convictions.

Appellant did not object during the sentencing proceeding, did not seek to

withdraw his plea, and did not file a Post-Sentence Motion or a direct appeal.2

       Relevant to this appeal, on February 7, 2018, Appellant filed a pro se

“Motion to Modify Sentence and Specific Performance.”         By Order dated

February 26, 2018, the court denied the Motion, noting that “at the time of
____________________________________________


2  Appellant filed an untimely Post-Conviction Relief Act Petition, which the
court denied on May 18, 2016. Appellant did not appeal. Subsequently, he
filed a pro se Motion to Modify the no-contact order, which the court also
denied. Appellant appealed, but ultimately withdrew his appeal.          See
Commonwealth v. Cinkan, No. 701 WDA 2017.




                                           -2-
J-S68027-18



the plea, [Appellant] was told that he could petition to modify the “no[-]

contact” condition. [Appellant] was never told that the condition would, in

fact be modified.” Order, dated 2/26/18.

       Appellant filed a timely pro se appeal.3 He raises the following issue:

“Did the sentencing court breach it[s] contract with the Appellant when the

Appellant accepted a negotiated plea of only 6 – 20 years and the payment of

court costs, but at sentencing the court imposed an additional 7 years of

probation and a no-contact order that the Appellant did not agree to?”

Appellant’s Brief at 2.     Appellant states that he “appeals to have the original

plea agreement enforced.” Id. at 3.

       As noted above, the record reveals that, contrary to his statement,

Appellant accepted the terms of the sentence for each offense on the record

in front of the court. Accordingly, his claim that he accepted a plea only for

6-20 years’ incarceration is absolutely belied by the record.

       Moreover, in his five paragraph “argument,” comprised mostly of

citations to boilerplate case law pertaining to plea agreements as enforceable

contracts, Appellant utterly fails to cite to the notes of testimony from the




____________________________________________


3The court did not order Appellant to file a Pa.R.A.P. 1925(b) Statement. The
court submitted a Rule 1925(a) statement, directing our attention to the Order
and the Notes of Testimony from the plea and sentencing hearing of December
16, 2013.




                                           -3-
J-S68027-18



guilty plea and sentencing hearing.4 See Pa.R.A.P. 2119(c) (requiring citation

to record).

       Further, although Appellant references his Guilty Plea Petition annexed

to his Brief that contains a notation that he agreed to a 6 – 20 year

imprisonment sentence, Appellant utterly fails to develop any argument to

support the implication that because his Guilty Plea Petition said one thing,

but his actual plea entered in open court differed, he was not getting the

benefit of his bargain.       See Pa.R.A.P. 2119(a)-(e) (setting forth briefing

requirements). Such failure significantly hampers our review.

       Because Appellant has failed to provide a developed argument with

citation to the record and analysis of his issue, we dismiss this appeal. See

Pa.R.A.P. 2101 (providing for dismissal of appeal for significant failure to

comport with briefing rules); Commonwealth v. Adams, 882 A.2d 496, 498

(Pa. Super. 2005) (noting that “[a]lthough this Court is willing to liberally

construe materials filed by a pro se litigants, pro se status confers no special

benefit upon the appeal.” (internal citation omitted)).

       Appeal dismissed.




____________________________________________


4 See Appellant’s Brief at 5-6. Appellant annexed a copy of a Guilty Plea
Petition to his Brief. See Exh. A, annexed to Appellant’s Brief. The
Commonwealth cited notes of testimony from the plea and sentencing
proceeding, which indicate that each of the terms was discussed with and
agreed upon by Appellant. See Commonwealth’s Brief at 10-11, quoting N.T.
– Plea/Sentencing, 12/16/13, at 3-4, 8-9.

                                           -4-
J-S68027-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/29/2019




                          -5-